HARRIS, Judge,
dissenting.
Karyn Anthony slipped as she stepped in a puddle of vodka on entering an Albert-son’s store in Port Orange. She sued. After summary judgment was entered in favor of Albertson’s, she appealed. I would reverse.
The store manager testified that he was at the cash register with a customer when another customer dropped a vodka bottle, breaking it, and left the premises. The manager testified that he immediately turned to leave the register to attend the breakage but that Anthony entered and fell within four or five seconds of the breakage. On the other hand, Anthony testified that it took her a minute to walk from her parked car to the entrance of Albertson’s and that no one exited the store during that period.
The trial court held that a time range of four to sixty seconds of actual notice was insufficient as a matter of law to constitute negligence. I disagree. The jury might well find that if the manager continued to wait on a customer even for sixty seconds (and he still was not at the door when Anthony fell) knowing a dangerous condition existed at the very entry of the store, he failed in his duty to this business invitee. The dispute as to the amount of time involved between the breakage of the bottle and the fall, I think, precludes summary judgment.